no. 123.
Per Curiam:
Everything necessary to a full understanding of this contention is contained in the clear and concise report of the learned master, and in the opinion of the court below. In the latter, the learned president of the Common Pleas has very carefully considered and correctly disposed of all the questions presented. The decree complained of requires no further vindication, and it is accordingly affirmed on his opinion.
Decree affirmed and appeal dismissed, with costs to be paid by appellants.
no. 270.
Per Curiam :
The learned master came to the conclusion that, by reason of defendants’ violation of the restriction contained in the deed to Mrs. Schmitz, the plaintiff was damaged to the extent of seven hundred and thirty-two dollars; and, in the form of decree recommended by him, he accordingly inserted a clause requiring them to pay that sum to the plaintiff. The court, having reached a different conclusion, refused to decree the payment of any damages, and hence this appeal.
After referring to the allegations of the bill, and reciting the master’s findings of fact, the learned judge says:
“ From these findings of fact, it appears that the plaintiff has *242failed to establish, two of the material allegations of his bill; (1) That the right and title to all the oil and gas found in the Schmitz lot was in him; and (2) that the purpose of the restriction in the Mrs. Schmitz deed was to protect his remaining lands from being drained by operations on small lots of ground sold by him, in case oil or gas should be found upon the said land.”
In view of plaintiff’s failure to establish these allegations, the court held that he was not entitled to an account for the oil taken out of the Schmitz lot, because, under his deed to Mrs. Schmitz, it belonged to defendants, and not to him. Nor was he entitled to an account for the oil drained from his other lands, because, as the. master found, the restriction in the Schmitz deed was not for the purpose of protecting those lands from drainage by a well on the Schmitz lot. For these and other-reasons, which fully appear in the opinion of the court, we think there was no error in holding that appellants were not entitled to a decree for the damages claimed.
Decree affirmed, and appeal dismissed; the costs of this appeal to be paid by appellants.